 

Exhibit 10.1

 

RESCISSION AGREEMENT

 

This RESCISSION Agreement (this “Agreement”) is made as of December 31, 2017
(the “Effective Date”), by and between Gopher Protocol, INC., a Nevada
corporation (the “Company”), and EAGLE EQUITIES, LLC, a Nevada limited liability
company (the “Lender”) (collectively referred to as the “Parties” or
individually referred to as a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Company issued to the Lender that certain 8% Convertible Promissory
Note dated September 13, 2017 in the aggregate principal amount of $50,000 (the
“Note”); and

 

WHEREAS, the Company and the Lender previously entered into that certain 8%
Convertible Promissory Back End Note Due September 13, 2018 in the amount of
$50,000.00 dated September 13, 2017 (the “Issuer Backend Note”), as well as that
certain 8% Collateralized Secured Promissory Note Back End Note Due September
13, 2018 in the amount of $45,00.00 dated September 13, 2017 (the “Lender
Backend Note”) (the Issuer Backend Note and Lender Backend Note shall
collectively be referred to herein as the “Backend Note”), and the Parties have
executed certain documents and instruments in connection therewith which is
attached hereto as Exhibit “A”; and

 

WHEREAS, the Parties now desire to rescind the Backend Note issued on the terms
and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound hereby, agree as follows:

 

Section 1.   Recession of Assignment.

 

1.1          Rescission.  For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by the Parties, the Parties do hereby
agree that the Backend Note is hereby cancelled and shall be treated for all
purposes as cancelled and rescinded, effective as of the original date of such
Backend Note (the “Rescission”) ab initio.

 

1.2          Further Assurances.  The Parties shall from time to time after the
date hereof at the request of either Party and without further consideration
execute and deliver to either Party such additional instruments of transfer and
assignment, including without limitation any bills of sale, assignments of
documents, and other recordable instruments of assignment, transfer and
conveyance, in addition to this Agreement, as either Party shall reasonably
request to evidence more fully the rescission of the Backend Note.

 

1.3       For the avoidance of doubt, and notwithstanding anything to the
contrary contained in this Agreement, the Company’s obligations under the Note
shall not be affected in any way by this Agreement.

 

Section 2.   Exclusions, Indemnification.

 

2.1          Excluded Assumed Liabilities.  As of the date hereof and
thereafter, it is acknowledged and agreed that the Parties shall not assume or
be responsible for any tax liabilities, licensing liabilities, litigation or any
other liabilities of the other Party resulting from this Agreement, whether
known or unknown.

 

2.2.         Indemnity of Parties. Each the Company and Lender agrees to defend,
indemnify and hold harmless the other Party from and against, and to reimburse
them with respect to, all liabilities, losses, costs and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements (collectively
the “Losses”) asserted against or incurred by either Party by reason of, arising
out of, or in connection with any material breach of any representation,
warranty or covenant contained in this Agreement made by either Party or in any
document or certificate delivered by either Party pursuant to the provisions of
this Agreement.

 

Page 1 of 3

 

 

Section 3.    Representations and Warranties of the Parties.  The Parties hereto
hereby represent and warrants to the other Party that:

 

(a)           Each Party hereby represents and warrants to the other Party
hereto that the execution, delivery and performance hereof by it are within its
corporate powers, and have been duly authorized by all necessary corporate or
other action and that this Agreement constitutes its legal, valid and binding
obligation.

 

(b)           No Governmental Prohibition.  No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 4.  Miscellaneous.

 

4.1          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of laws principles that would result in the application of the substantive laws
of another jurisdiction. Any action brought by either Party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the state or federal courts located in the County of New York or the Southern
District of New York. Both Parties and the individuals signing this Agreement
submit to the jurisdiction of such courts. If either Party commences an action
arising out of this Agreement, the prevailing Party shall, in addition to any
other damages and costs awarded, be entitled to all reasonable attorneys’ fees
and costs incurred in connection with the prosecution or defense of such action.

 

4.2          Successors. This Agreement shall inure to the benefit of, and be
binding upon, the permitted successors and assigns of the Parties hereto,
provided that any assignment would require the signed written consent of the
other Party.

 

4.3          Entire Agreement.  This Agreement and any instruments and
agreements to be executed pursuant to this Agreement, sets forth the entire
agreement and understanding of the Parties with respect to its subject matter of
this Agreement and supersedes, merges and replaces all prior and contemporaneous
understandings, agreements, discussions and negotiations, oral or written,
regarding the same subject matter which shall remain in full force and effect
and may not be altered or modified, except in writing and signed by the Party to
be charged thereby, and supersedes any and all previous agreements between the
Parties relating to the subject matter thereof.

 

4.4          Headings.  The descriptive headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

4.5          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one such counterpart. In the event that any signature is delivered by
facsimile transmission, by email in “portable document format” (“.pdf”),
electronic signature or other similar electronic means intended to preserve the
original graphic and pictorial appearance of this Agreement, such signature
shall have the same effect as physical delivery of the paper document bearing
original signature and create a valid and binding obligation of the Party
executing (or on whose behalf such signature is executed) the same with the same
force and effect as if such facsimile signature were an original thereof.

 

4.6          Counsel. The Parties expressly acknowledge that each has been
advised to seek separate counsel for advice in this matter and has been given a
reasonable opportunity to do so.

 

[remainder of this page is intentionally left blank]

 

Page 2 of 3

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties hereto as of the Effective Date as first above written.

 

  COMPANY:          

GOPHER PROTOCOL, INC.,

a Nevada corporation,

          By:  [img019_v1.jpg]       Name: Greg Bauer       Title: Chief
Executive Officer  

 

  LENDER:          

EAGLE EQUITIES, LLC,

a Nevada limited liability company,

          By:  [img020_v1.jpg]       Name: Yakov Borenstein       Title:
Managing Member  

 

[SIGNATURE PAGE TO RESCISSION AGREEMENT]

 

Page 3 of 3

 

 

EXHIBIT “A”

 

(see attached)

 

Exhibit A